 

EXHIBIT 10.1

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
December 2, 2019 (the “Effective Date”), by and between DASAN Zhone Solutions,
Inc., a Delaware corporation (the “Company”), and Tom Cancro (“Executive”).

 

WHEREAS, the Company desires to engage Executive as Chief Financial Officer and
Corporate Treasurer of the Company and Executive desires to be so engaged by the
Company in such positions, on the terms and conditions set forth and described
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties agree as follows:

 

1. Employment.

 

(a)Position and Duties.  The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of this Agreement,
as an employee of the Company in the positions Chief Financial Officer and
Corporate Treasurer.  Executive shall perform all services and acts necessary to
fulfill the duties and responsibilities of his position and shall render such
services on the terms set forth herein and shall report to the Company’s Chief
Executive Officer (the “Supervising Officer”).  In the event of the Supervising
Officer's unavailability or incapacity, Executive shall report to the Company's
Board of Directors (the “Board of Directors”).  In addition, Executive shall
have such other executive and managerial powers and duties with respect to the
Company as may reasonably be assigned to him by the Supervising Officer, to the
extent consistent with his positions and status as set forth above. Executive
hereby consents to serve as an officer and/or director of the Company or any
subsidiary or affiliate thereof without any additional salary or compensation,
if so requested by the Supervising Officer.  

 

(b)Time Commitment.  Executive agrees to devote substantially all of his
business time, attention and energies to the performance of the duties assigned
hereunder, and to perform such duties diligently, faithfully and to the best of
his abilities. Subject to the terms of Section 11 below, this shall not preclude
Executive from devoting time to personal and family investments or serving on
community and civic boards, or participating in industry associations, provided
such activities do not interfere with his duties to the Company, as determined
in good faith by the Supervising Officer or the Board of Directors.  Executive
agrees that he will not join any additional boards, other than community and
civic boards (which do not interfere with his duties to the Company), without
the prior approval of the Supervising Officer or the Board of
Directors.  Executive shall be subject to and comply with the policies and
procedures generally applicable to officers of the Company to the extent the
same are not inconsistent with any term of this Agreement.

 

2. Place of Performance.  Executive shall perform his duties and conduct his
business at the principal executive offices of the Company, except for required
travel on the Company’s business.

 

3. Compensation.

 

(a) Salary. The Company shall pay to Executive a base salary of $275,000 per
year (the “Annual Salary”); provided, however, that the Annual Salary shall be
automatically increased on April 1, 2020 to $300,000 per year.  Executive’s
Annual Salary shall be reviewed on at least an annual basis by the Board of
Directors or its Compensation Committee, and shall be payable in accordance with
the Company’s regular payroll practices.

 

(b) Bonus.  In addition to Executive’s Annual Salary, Executive shall be
eligible to participate in a performance-based annual bonus program, to be
earned and paid quarterly in equal installments.  Executive’s target bonus at
full accomplishment of the Company’s goals will be $22,500 per
quarter.  Executive’s actual bonus will be based upon the overall results of the
Company compared to the quarterly performance metris as set forth in the annual
operating plan approved by the Board of Directors for each year.  The annual
bonus plan and the final payout will be approved by the Board of Directors or
its Compensation Committee and is subject to change.  

1

--------------------------------------------------------------------------------

 

 

(c)Relocation Expenses.

 

(i)In connection with the Company's planned relocation of its headquarters (the
"Headquarters Relocation"), and in furtherance of Executive’s relocation of his
principal place of residence to the location to which the Company's headquarters
is so relocated, the Company shall pay for or reimburse Executive in accordance
with the Company’s written expense reimbursement policies and procedures for up
to a total amount to be agreed upon at the time the headquarters office has been
identified, which shall include (A) the movement of Executive’s reasonable
household goods, (B) reimbursement for round trip tickets for house hunting
trips for Executive, his spouse and/or his dependent children, (C) reimbursement
for transportation for Executive, his spouse and his dependent children, and (D)
reasonable and customary realtor costs incurred by Executive in connection with
the purchase of Executive’s residence (collectively, the “Relocation
Reimbursement”).  In addition, the Company shall pay to Executive a tax gross-up
(the “Tax Gross-Up”) for any federal, state, local or foreign income and
employment taxes Executive is required to pay resulting from the Relocation
Reimbursement and from the Tax Gross-Up, which Tax Gross-Up shall be paid in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).  All amounts
eligible for the Relocation Reimbursement must be incurred by and paid to
Executive during the term of his employment and within twelve (12) months
following the completion of the Headquarters Relocation.  The Relocation
Reimbursement and the Tax Gross-Up shall be paid to Executive within thirty (30)
days following the Company’s receipt of a written request for such
reimbursement, but subject to receipt by the Company of supporting receipts
and/or documentation and/or receipts in form and substance reasonably acceptable
to the Company.  If Executive voluntarily terminates his employment without Good
Reason prior to the first anniversary of the Headquarters Relocation, Executive
shall repay to the Company a pro rata portion of the Relocation Reimbursement
and any Tax Gross-Up based on the number of days elapsed in the one-year period
ending on the first anniversary of the Effective Date.  The Company will have
the right to offset such amounts against any compensation otherwise payable to
Executive on the date of Executive’s termination of employment.

 

(d)Housing and Automobile Allowance.  During the term of Executive's employment
and until the earlier to occur of (i) the Headquarter Relocation or (ii) one
year from the effective date of this agreement, the Company shall pay for or
reimburse Executive in accordance with the Company’s written expense
reimbursement policies and procedures for reasonable housing and automobile
expenses in the San Francisco Bay Area per month.

 

(e)Equity Award.  On the Effective Date, Executive will be granted 160,000
options to purchase shares of the Company’s stock (the “Option”).   The Option
will vest over a four year vesting schedule as follows: twenty five percent
(25%) of the Option will vest on the first (1st) anniversary of Executive’s
commencement of employment, and the remainder will vest in thirty-six (36)
monthly installments thereafter, subject to Executive’s continued employment
through each such vesting date.  The Option shall granted pursuant to the
Company’s 2017 Incentive Award Plan (the “2017 Plan”). In addition, in the event
Executive’s employment is terminated pursuant to Section 7(a)(iv) or (v)
following a “Change in Control” (as such term is defined in the 2017 Plan), the
vesting of the Option shall accelerate on the date of such termination.  The
Option shall be subject to the terms and conditions of the 2017 Plan and/or any
stock option agreement pursuant to which the Option is granted.  The Company
will periodically review Executive's equity incentives in the future.

 

4. Business Expenses. During the term of Executive's employment, the Company
will reimburse Executive for all ordinary and necessary business expenses
incurred by him in connection with his employment upon timely submission by the
Executive of receipts and other documentation in conformance with the Company’s
normal procedures.  This includes monthly cell phone expenses.

 

5. Vacation, Holidays and Sick Leave. During the term of Executive's employment,
Executive shall be entitled to paid vacation, paid holidays and sick leave in
accordance with the Company’s standard policies for its officers.

 

6. Benefits. During the term of Executive's employment, Executive shall be
eligible to participate fully in all health benefits, insurance programs,
pension and retirement plans and other employee benefit and compensation
arrangements (collectively, the “Employee Benefits”) available to officers of
the Company generally.

 

2

--------------------------------------------------------------------------------

 

7. Termination of Employment.

 

(a) Notwithstanding any provision of this Agreement to the contrary, the
employment of Executive hereunder shall terminate on the first to occur of the
following dates:

 

(i) the date of Executive’s death or adjudicated incompetency;

 

(ii) the date on which Executive shall have experienced a Disability (as defined
below), and the Company terminates Executive’s employment on account of
Disability;

 

(iii) the date on which Executive’s employment is terminated by the Company for
Cause (as defined below);

 

(iv) the date on which Executive’s employment is terminated by the Company for
any reason other than the reasons set forth in (i) through (iii) above;

 

(v) the date on which Executive resigns his employment for Good Reason (as
defined below); or

 

(vi) the date on which Executive resigns his employment for a reason other than
Good Reason.

 

(b) For purposes of this Agreement, “Disability” shall mean an illness, injury
or other incapacitating condition as a result of which Executive is
substantially unable to perform the services required to be performed under this
Agreement for (i) one hundred eighty (180) consecutive days; or (ii) a period or
periods aggregating more than two hundred forty (240) days in any period of
twelve (12) consecutive months. In the event the Company seeks to terminate
Executive’s employment due to Disability, the Company shall give notice to
Executive of the termination of Executive’s employment for Disability. Executive
agrees to submit to such medical examinations as may be necessary to determine
whether a Disability exists, pursuant to such reasonable requests made by the
Company from time to time. Any determination as to the existence of a Disability
shall be made by a physician approved by the Board of Directors and by Executive
(or, if Executive is unable to give such approval, by Executive’s
representative), which approval shall not be unreasonably withheld by the Board
of Directors or Executive.

 

(c) For purposes of this Agreement, “Cause” shall mean the occurrence of any of
the following events:

 

(i) Executive’s willful or continual failure to substantially perform his duties
with the Company or any subsidiary or affiliate, or any failure to carry out, or
comply with, in any material respect any lawful and reasonable directive of the
Supervising Officer or the Board of Directors consistent with the terms of this
Agreement, which failure continues for fifteen (15) days following Executive’s
receipt of written notice from the Supervising Officer or the Board of Directors
stating with specificity the duties the Supervising Officer or the Board of
Directors has reasonably determined Executive to have willfully or continually
failed to substantially perform or such failure;

 

(ii) Executive’s conviction of, guilty plea to, or entry of a nolo contendere
plea to a felony or a crime of moral turpitude or commission of an act of fraud,
embezzlement or misappropriation against the Company or any subsidiary or
affiliate;

 

(iii) Executive’s engagement in willful or reckless misconduct that has caused
or is reasonably likely to cause demonstrable and material financial injury to
the Company or any subsidiary or affiliate; or

 

3

--------------------------------------------------------------------------------

 

(iv) Executive’s willful and material breach of this Agreement, which breach
remains uncured (if capable of being cured) for fifteen (15) days following
Executive’s receipt of written notice from the Supervising Officer or the Board
of Directors stating with specificity those provisions of this Agreement which
Executive has breached.

 

For purposes of Sections 7(c)(i), (iii) and (iv), an act on Executive’s part
shall not be deemed “willful,” “reckless,” or “continual” if done by Executive
in good faith and with reasonable belief that the act was in the best interest
of the Company.

 

(d) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without the Executive’s consent:

 

(i) a material diminution in Executive’s base compensation;

 

(ii) a material diminution in Executive’s authority, duties or responsibilities;

(iii) a material change in the geographic location at which Executive must
perform his duties; provided that the requirement that Executive relocate to the
San Francisco Bay Area in connection with his commencement of employment or to
another location within the United States in connection with the Headquarters
Relocation shall not constitute “Good Reason” for purposes of this Agreement; or

(iv) any other action or inaction that constitutes a material breach by the
Company of its obligations to Executive under this Agreement.

Notwithstanding the foregoing, Good Reason shall only exist if Executive shall
have provided the Company with ninety (90) days written notice of the initial
occurrence of any of the foregoing events or conditions, and the Company fails
to eliminate the conditions constituting Good Reason within thirty (30) days
after receipt of written notice of such event or condition from Executive.
Executive’s termination by reason of resignation from employment with the
Company for Good Reason shall be treated as involuntary.  Executive’s
resignation from employment with the Company for Good Reason must occur within
six (6) months following the initial existence of the act or failure to act
constituting Good Reason.  

 

8. Compensation in Event of Termination.  The Company and Executive acknowledge
that Executive’s employment is and shall continue to be at-will, as defined
under applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, with or without
notice.  If Executive’s employment terminates for any reason, Executive shall
not be entitled to any payments, benefits, damages, awards or compensation other
than as provided in this Agreement.  Executive’s employment under this Agreement
shall be terminated immediately on the death of Executive.  Upon termination of
Executive's employment for any reason, the Company shall have no further
obligation to Executive except to pay the amounts set forth in this Section 8.

 

(a) In the event Executive’s employment is terminated pursuant to Sections
7(a)(i), (ii), (iii) or (vi), Executive or his estate, conservator or designated
beneficiary, as the case may be, shall be entitled to payment of any earned but
unpaid Annual Salary through the date of termination, as well as any accrued
vested benefits and unreimbursed business expenses to which Executive is
entitled. Following any such termination, neither Executive nor his estate,
conservator or designated beneficiary shall be entitled to receive any other
payment provided for hereunder with respect to any period after such
termination, except as Executive may otherwise be entitled pursuant to any
employee benefit plan.

 

(b) In the event Executive’s employment is terminated pursuant to Section
7(a)(iv) or (v), Executive shall be entitled to receive, as his sole and
exclusive remedy, (i) payment of any earned but unpaid Annual Salary through the
date of termination, as well as any accrued vested benefits and unreimbursed
business expenses to which Executive is entitled and (ii) a lump sum payment
equal to the sum of (x) the greater of (A) six (6) months of Executive’s Annual
Salary as in effect immediately prior to the date of termination, or (B)
$150,000, plus (y) an amount equal to the bonus earned by Executive pursuant to
Section 4(b) for the calendar quarter in which the date of termination occurs to
be determined based on actual performance for such quarter, which amount shall
be

4

--------------------------------------------------------------------------------

 

paid in exchange for a standard release of claims.  Executive will not receive
the severance in this Section 8(b) if he does not sign the release of claims
within fifty (50) days following his date of termination, or he revokes the
release.  The severance will be paid on the eighth (8th) day following the
effective date of the release; provided that, subject to Section 8(d), in no
event will the severance be paid beyond the date specified in the first section
of Section 8(c) below.

 

(c)This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and, accordingly, the severance payments payable under Section 8(b)(ii)
shall be paid no later than the later of:  (i) the fifteenth (15th) day of the
third month following Executive’s first taxable year in which such severance
benefit is no longer subject to a substantial risk of forfeiture, and (ii) the
fifteenth (15th) day of the third month following the first taxable year of the
Company in which such severance benefit is no longer subject to a substantial
risk of forfeiture, as determined in accordance with Code Section 409A and any
Treasury Regulations and other guidance issued thereunder.  To the extent
applicable, this Agreement shall be interpreted in accordance with Code Section
409A and Department of Treasury regulations and other interpretive guidance
issued thereunder.  To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner that no payments payable under this Agreement
shall be subject to an “additional tax” as defined in Section 409A(a)(1)(B) of
the Code.  Each series of installment payments made under this Agreement is
hereby designated as a series of “separate payments” within the meaning of
Section 409A of the Code.  For purposes of this Agreement, all references to
Executive’s “termination of employment” shall mean Executive’s “separation from
service” (as defined in Treasury Regulation Section 1.409A-1(h)).

(d)Notwithstanding anything to the contrary in this Agreement, if at the time of
Executive’s termination of employment with the Company Executive is a “specified
employee” as defined in Code Section 409A, as determined by the Company in
accordance with Code Section 409A, to the extent that the payments or benefits
under this Agreement are subject to Code Section 409A and the delayed payment or
distribution of all or any portion of such amounts to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i), then such portion shall be
paid or distributed to Executive during the thirty (30) day period commencing on
the earlier of (i) the date that is six (6) months following Executive’s
termination of employment with the Company, (ii) the date of Executive’s death,
or (iii) the earliest date as is permitted under Code Section 409A.

9. Representations.

 

(a) The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms.  

 

(b) The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.

 

10. Confidentiality; Assignment of Inventions.  Executive has entered into the
Company’s standard Employee Innovations and Proprietary Rights Assignment
Agreement, a copy of which is attached hereto as Exhibit A (the “Proprietary
Rights Agreement”), which Proprietary Rights Agreement is incorporated herein by
reference, and hereby agrees to comply with the terms and conditions thereof
during the term of Executive's employment and thereafter in accordance with its
terms.

 

11. Noncompetition; Nonsolicitation.

 

(a)Noncompetition.  Except as may otherwise be approved by the Supervising
Officer or the Board of Directors, during the term of Executive's employment,
Executive shall not have any ownership interest (of record or beneficial) in, or
have any interest as an employee, salesman, consultant, officer or director in,
or otherwise aid or assist in any manner, any firm, corporation, partnership,
proprietorship or other business that engages in any county, city or part
thereof in the United States and/or any foreign country in a business which
competes directly or indirectly (as determined by the Supervising Officer or the
Board of Directors) with the Company’s business or the business of its
subsidiaries and affiliates in such county, city or part thereof, so long as

5

--------------------------------------------------------------------------------

 

the Company, its subsidiaries or affiliates, or any successor in interest of the
Company to the business and goodwill of the Company or its subsidiaries or
affiliates, remains engaged in such business in such county, city or part
thereof or continues to solicit customers or potential customers therein;
provided, however, that Executive may own, directly or indirectly, solely as an
investment, securities of any entity which are traded on any national securities
exchange if Executive (i) is not a controlling person of, or a member of a group
which controls, such entity; or (ii) does not, directly or indirectly, own one
percent (1%) or more of any class of securities of any such entity.

(b)Customers and Suppliers.  Executive recognizes that he will possess
Proprietary Information (as such term is defined in the Proprietary Rights
Agreement) about the customers or suppliers of the Company and its subsidiaries
and affiliates.  Executive recognizes that the Proprietary Information he will
possess about these customers or suppliers may not be generally known, is of
substantial value to the Company and its subsidiaries in developing its business
and in securing and retaining customers, and will be acquired by him because of
his business position with the Company and its subsidiaries and
affiliates.  Executive agrees that, during the term of Executive's employment
and for a period of nine (9) months beyond the termination of Executive's
employment, he will not, directly or indirectly, influence or attempt to
influence customers or suppliers of the Company or any of its subsidiaries or
affiliates to divert their business to any competitor of the Company, and that
he will not convey any such Proprietary Information or trade secrets about the
customers or suppliers of the Company and its subsidiaries or affiliates to any
other person.

 

(c) Employees.  Executive recognizes that he will possess Proprietary
Information about other employees of the Company and its subsidiaries and
affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with customers of
the Company and its subsidiaries and affiliates.  Executive recognizes that the
Proprietary Information he will possess about these other employees is not
generally known, is of substantial value to the Company and its subsidiaries in
developing its business and in securing and retaining customers, and will be
acquired by him because of his business position with the Company and its
subsidiaries and affiliates.  Executive agrees that, during the term of
Executive's employment and for a period of nine (9) months beyond termination of
Executive's employment, he will not, directly or indirectly, induce, solicit or
recruit any employee of the Company or its subsidiaries or affiliates for the
purpose of being employed by him or by any competitor of the Company on whose
behalf he is acting as an agent, representative or employee, and that he will
not convey any such Proprietary Information or trade secrets about other
employees of the Company and its subsidiaries or affiliates to any other person.

 

(d) Reasonableness of Relief; Blue Penciling. Executive acknowledges and agrees
that the covenants and agreements contained herein are reasonable and valid in
geographic and temporal scope and in all other respects and are reasonably
necessary to protect the Company.  If any court determines that any of the
covenants and agreements contained herein, or any part thereof, is unenforceable
because of the duration or geographic scope of such provision, such court shall
have the power to reduce the duration or scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable to
the maximum extent permitted by applicable law.

 

12. Rights and Remedies upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of this Agreement, the
Company and its subsidiaries, affiliates, successors or assigns shall have the
following rights and remedies, each of which shall be independent of the others
and severally enforceable, and each of which shall be in addition to, and not in
lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, successors or assigns at law or in equity under this
Agreement or otherwise:

 

(a) Specific Performance. The right and remedy to have each and every one of the
covenants in this Agreement specifically enforced and the right and remedy to
obtain injunctive relief, it being agreed that any breach or threatened breach
of any of the nonsolicitation or other restrictive covenants and agreements
contained herein would cause irreparable injury to the Company and its
subsidiaries, affiliates, successors or assigns and that money damages would not
provide an adequate remedy at law to the Company and its subsidiaries,
affiliates, successors or assigns.

 

6

--------------------------------------------------------------------------------

 

(b) Accounting. The right and remedy to require Executive to account for and pay
over to the Company and its subsidiaries, affiliates, successors or assigns, as
the case may be, all compensation, profits, monies, accruals, increments or
other benefits derived or received by Executive that result from any transaction
or activity constituting a material breach of this Agreement, except that
Executive shall be required to account for and pay over the aforementioned
compensation, profits, monies, accruals, increments or other benefits only
pursuant to an award rendered by an arbitrator and entered in a court of
competent jurisdiction, as set forth in Paragraph 22 herein, which finds that
Executive materially breached this Agreement and owes the Company such amounts
as a result of the material breach.

(c) Cessation of Payments.  The right to cease all severance payments to
Executive hereunder.

 

(d)Enforceability in all Jurisdictions.  Executive intends to and hereby confers
jurisdiction to enforce each and every one of the covenants and agreements
contained herein upon the courts of any jurisdiction within the geographic scope
of such covenants and agreements. If the courts of any one or more of such
jurisdictions hold any such covenant or agreement unenforceable by reason of the
breadth or such scope or otherwise, it is the intention of Executive and the
Company that such determination shall not bar or in any way affect the Company’s
or any of its subsidiaries’, affiliates’, successors’ or assigns’ right to the
relief provided above in the courts of any other jurisdiction within the
geographic scope of such covenants and agreements, as to breaches of such
covenants and agreements in such other respective jurisdictions, such covenants
and agreements as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants and agreements.

(e)Whistleblower Provision. Nothing herein is intended to or shall prevent
Executive from communicating directly with, cooperating with, or providing
information to, any federal, state or local government regulator, including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Commodity
Futures Trading Commission, or the U.S. Department of Justice. Executive
acknowledges that the Company has provided Employee with the following notice of
immunity rights in compliance with the requirements of the Defend Trade Secrets
Act: (i) Executive shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of proprietary information
of the Company that is made in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, (ii) Executive shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of proprietary information of the Company that is made in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal and (iii) if Executive files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Executive may disclose the
proprietary information to my attorney and use the proprietary information in
the court proceeding, if Executive files any document containing the proprietary
information under seal, and does not disclose the proprietary information,
except pursuant to court order.

 

13. Binding Agreement. This Agreement is a personal contract and the rights and
interests of the Executive hereunder may not be sold, transferred, assigned,
pledged, encumbered, or hypothecated by him. This Agreement shall inure to the
benefit of and be enforceable by the Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to him hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to his devisee, legatee or other designee or, if there
is no such designee, to his estate. This Agreement shall be binding upon and
shall by its terms automatically be assigned to any successor in interest to the
Company in a change in control, including but not limited to any entity that
acquires substantially all of the assets, capital stock or operations of the
Company.

 

14. Return of Company Property. Executive agrees that following the termination
of his employment for any reason, he shall return all property of the Company,
its subsidiaries, affiliates and any divisions thereof he may have managed which
is then in or thereafter comes into his possession, including, but not limited
to, documents, contracts, agreements, plans, photographs, books, notes,
electronically stored data and all copies of the foregoing as well as any
materials or equipment supplied by the Company to Executive.

 

7

--------------------------------------------------------------------------------

 

15. Entire Agreement. This Agreement, together with the Proprietary Rights
Agreement, contains all the understandings between the parties hereto pertaining
to the matters referred to herein, and supersedes all undertakings and
agreements, whether oral or in writing, previously entered into by them with
respect thereto. Executive represents that, in executing this Agreement, he does
not rely and has not relied upon any representation or statement not set forth
herein made by the Company with regard to the subject matter, bases or effect of
this Agreement or otherwise.

 

16. Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. The failure
of either party to this Agreement to enforce any of its terms, provisions or
covenants shall not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by either party hereto of any breach or
default by the other party of any term or provision of this Agreement shall not
operate as a waiver of any other breach or default.

 

17. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or fax or registered or
certified mail, postage prepaid, return receipt requested, addressed to
Executive at the most recent address on the Company’s payroll records and to the
Company at the address indicated below or to such other address as either party
may subsequently give notice of hereunder in writing:

 

 

To the Company at:

 

 

 

DASAN Zhone Solutions, Inc.

 

7195 Oakport Street

 

Oakland, CA 94621

 

Attention:  Chief Executive Officer

 

Fax: (510) 777-7001

 

Any notice delivered personally or by courier under this Section 17 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.

 

18. Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.

 

19. Survivorship. The respective rights and obligations of the parties
hereunder, including but not limited to Executive’s obligations under Sections
10, 11 and 12, shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

 

20. Each Party the Drafter. This Agreement and the provisions contained in it
shall not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.

 

21. Governing Law; Venue. This contract shall be governed by the laws of the
State of California as they are applied to contracts between California
residents to be performed completely within California.  The parties irrevocably
submit to the non-exclusive jurisdiction of the Superior Court of the State of
California, Santa Clara County, and the United States District Court for the
Northern District of California, Branch nearest to Palo Alto, California, in any
action to enforce an arbitration award or any other suit brought
hereunder.  Each party hereby agrees that any such court shall have in personam
jurisdiction over it and consents to service of process in any manner authorized
by California law.

 

8

--------------------------------------------------------------------------------

 

22. Binding Arbitration.  Except as provided in Section 12(a) of this Agreement,
any dispute, claim or controversy based on, arising out of or relating to
Executive’s employment or this Agreement shall be settled by final and binding
arbitration in Palo Alto, California, before a single neutral arbitrator in
accordance with the employment arbitration rules (the “Rules”) of the Judicial
Arbitration and Mediation Services/Endispute (“JAMS”), and judgment on the award
rendered by the arbitrator may be entered in any court having
jurisdiction.  Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.).  If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules.  Subject to Section 23 below, each party shall pay
the fees of its own attorneys, the expenses of its witnesses and all other
expenses connected with presenting its case.  Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration, JAMS’s
administrative fees, the fee of the arbitrator, and all other fees and costs,
shall be borne by the Company.  This Section 22 is intended to be the exclusive
method for resolving any and all claims by the parties against each other for
payment of damages under this Agreement or relating to Executive’s employment;
provided, however, that Executive shall retain the right to file administrative
charges with or seek relief through any government agency of competent
jurisdiction, and to participate in any government investigation, including but
not limited to (a) claims for workers’ compensation, state disability insurance
or unemployment insurance; (b) claims for unpaid wages or waiting time penalties
brought before the California Division of Labor Standards Enforcement; provided,
however, that any appeal from an award or from denial of an award of wages
and/or waiting time penalties shall be arbitrated pursuant to the terms of this
Agreement; and (c) claims for administrative relief from the United States Equal
Employment Opportunity Commission and/or the California Department of Fair
Employment and Housing (or any similar agency in any applicable jurisdiction
other than California); provided, further, that Executive shall not be entitled
to obtain any monetary relief through such agencies other than workers’
compensation benefits or unemployment insurance benefits.  This Agreement shall
not limit either party’s right to obtain any provisional remedy, including,
without limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their rights and interests pending
the outcome of arbitration, in any court of competent jurisdiction pursuant to
California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction.  Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration.  Both Executive and the
Company expressly waive their right to a jury trial.

 

23. Attorney Fees. In the event that any dispute between the Company and
Executive should result in arbitration, the arbitrator may award to one or more
of the Prevailing Persons (as defined below) such reasonable attorney fees,
costs and expenses, as determined by the arbitrator. Any judgment or order
enforcing such arbitration may, in the discretion of the court entering such
judgment or order contain, a specific provision providing for the recovery of
attorney fees and costs incurred in enforcing such judgment or order and an
award of prejudgment interest from the date of the breach at the maximum rate of
interest allowed by law. For the purposes of this Section 23:

 

(a) “attorney fees” shall include, without limitation, attorney fees incurred in
the following:

 

(i) arbitration;

 

(ii) post-arbitration order or judgment motions;

 

(iii) contempt proceedings;

 

(iv) garnishment, levy, and debtor and third party examinations;

 

(v) discovery; and

 

(vi) bankruptcy litigation;

 

(b) “Prevailing Person” shall mean any person who is determined by the
arbitrator in the proceeding to have prevailed or who prevails by dismissal,
default or otherwise.

 

9

--------------------------------------------------------------------------------

 

24. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

 

25. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

26.Code Section 409A.  

(a)Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses.  The amount of expenses reimbursed or in-kind benefits payable in one
year shall not affect the amount eligible for reimbursement or in-kind benefits
payable in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.

(b)In the event that the amounts payable under Section 8(b)(ii) are subject to
Section 409A of the Code and the timing of the delivery of Executive’s release
could cause such amounts to be paid in one or another taxable year, then
notwithstanding the payment timing set forth in such Section, such amounts shall
not be payable until the later of (i) the payment date specified in such section
or (ii) the first business day of the taxable year following the Executive’s
“separation from service.”

27.Withholding.  All applicable withholding taxes shall be deducted from any
payments to Executive hereunder.  

(Signature Page Follows)




10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DASAN Zhone Solutions, Inc.

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

/s/ IL YUNG KIM

 

By:

 

/s/ THOMAS J CANCRO

Name:

 

Il Yung Kim

 

Name:

 

Tom Cancro

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

EXHIBIT A

Employee Innovations and Proprietary Rights Assignment Agreement

[Attached]

 




1

DASAN Zhone Solutions, Inc. CONFIDENTIAL

Version 09.2016

 

--------------------------------------------------------------------------------

 

DASAN ZHONE SOLUTIONS, INC.

 

EMPLOYEE INNOVATIONS AND PROPRIETARY RIGHTS

ASSIGNMENT AGREEMENT

 

 

This Agreement is intended to formalize in writing certain understandings and
procedures which have been in effect since the time I was initially employed by
DASAN Zhone Solutions, Inc.  ("Company").  In return for my new or continued
employment by Company and other good and valuable consideration, the receipt and
sufficiency of which I hereby acknowledge, I acknowledge and agree that:

 

1.Duties; At‑Will Employment; No Conflict.  I will perform for Company such
duties as may be designated by Company from time to time.  I agree that my
employment with Company is for no specified term, and may be terminated by
Company at any time, with or without cause, and with or without
notice.  Similarly, I may terminate my employment with Company at any time, with
or without cause, and with or without notice.  During my period of employment by
Company, I will devote my best efforts to the interests of Company and will not
engage in other employment or in any activities determined by Company to be
detrimental to the best interests of Company without the prior written consent
of Company.

 

2.Prior Work.  All previous work done by me for Company relating in any way to
the conception, reduction to practice, creation, derivation, design,
development, manufacture, sale or support of products or services for Company is
the property of Company, and I hereby assign to Company all of my right, title
and interest in and to such previous work.

 

3.Proprietary Information.  My employment creates a relationship of confidence
and trust between Company and me with respect to any information:

 

(a)Applicable to the business of Company; or

 

(b)Applicable to the business of any client or customer of Company, which may be
made known to me by Company or by any client or customer of Company, or learned
by me in such context during the period of my employment.

 

All such information has commercial value in the business in which Company is
engaged and is hereinafter called "Proprietary Information."  By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non‑technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know‑how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Company, and includes, without limitation,
respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and
information.  "Proprietary Information" also includes proprietary or
confidential information of any third party who may disclose such information to
Company or to me in the course of Company's business.

 

4.Ownership and Nondisclosure of Proprietary Information.  All Proprietary
Information is the sole property of Company, Company’s assigns, and Company’s
customers, and Company, Company’s assigns and Company’s customers shall be the
sole and exclusive owner of all patents, copyrights, mask works, trade secrets
and other rights in the Proprietary Information.  I hereby do and will assign to

2

DASAN Zhone Solutions, Inc. CONFIDENTIAL

Version 09.2016

 

--------------------------------------------------------------------------------

 

Company all rights, title and interest I may have or acquire in the Proprietary
Information.  At all times, both during my employment by Company and after
termination of such employment, I will keep in confidence and trust all
Proprietary Information, and I will not use or disclose any Proprietary
Information or anything directly relating to Proprietary Information without the
written consent of Company, except as may be necessary in the ordinary course of
performing my duties as an employee of Company.

 

I will maintain Proprietary Information in my possession as necessary and shall
return to the appropriate person or location or other wise properly dispose of
Proprietary Information once that need to know no longer exists.  I will not
make copies of or otherwise reproduce Proprietary Information unless there is a
legitimate business need for reproduction.

 

5.Ownership and Return of Materials.  All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
and all other tangible media of expression) furnished to me by Company shall
remain the property of Company.  Upon termination of my employment, or at any
time on the request of Company before termination, I will promptly (but no later
than five (5) days after the earlier of my employment’s termination or Company’s
request) destroy or deliver to Company, at Company’s option, (a) all materials
furnished to me by Company, (b) all tangible media of expression which are in my
possession and which incorporate any Proprietary Information or otherwise relate
to Company’s business, and (c) written certification of my compliance with my
obligations under this sentence.

 

6.Innovations.  As used in this Agreement, the term "Innovations" means all
processes, machines, manufactures, compositions of matter, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), moral rights, mask works, trademarks, trade
names, trade dress, trade secrets, know-how, ideas (whether or not protectable
under trade secret laws), and all other subject matter protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, and
includes without limitation all new or useful art, combinations, discoveries,
formulae, manufacturing techniques, technical developments, discoveries,
artwork, software, and designs.  “Innovations” includes “Inventions,” which is
defined to mean any inventions protected under patent laws.

 

7.Disclosure of Prior Innovations.  I have identified on Exhibit A ("Prior
Innovations") attached hereto all Innovations, applicable to the business of
Company or relating in any way to Company's business or demonstrably anticipated
research and development or business, which were conceived, reduced to practice,
created, derived, developed, or made by me prior to my employment with Company
(collectively, the "Prior Innovations"), and I represent that such list is
complete.  I represent that I have no rights in any such Innovations other than
those Prior Innovations specified in Exhibit A ("Prior Innovations").  If there
is no such list on Exhibit A ("Prior Innovations"), I represent that I have
neither conceived, reduced to practice, created, derived, developed nor made any
such Prior Innovations at the time of signing this Agreement.

 

8.Assignment of Innovations; License of Prior Innovations.  I hereby agree
promptly to disclose and describe to Company, and I hereby do and will assign to
Company or Company’s designee my entire right, title, and interest in and to,
(a) each of the Innovations (including Inventions), and any associated
intellectual property rights, which I may solely or jointly conceive, reduce to
practice, create, derive, develop or make during the period of my employment
with Company, which either (i) relate, at the time of conception, reduction to
practice, creation, derivation, development, or making of such Innovation, to
Company's business or actual or demonstrably anticipated research or
development, or (ii) were developed on any amount of Company's time or with the
use of any of Company's equipment,

3

DASAN Zhone Solutions, Inc. CONFIDENTIAL

Version 09.2016

 

--------------------------------------------------------------------------------

 

supplies, facilities or trade secret information, or (iii) resulted from any
work I performed for Company, and (b) each of the Innovations which is not an
Invention (as demonstrated by me by evidence meeting the clear and convincing
standard of proof), and any associated intellectual property rights, which I may
solely or jointly conceive, develop, reduce to practice, create, derive,
develop, or make during the period of my employment with Company, which are
applicable to the business of Company (collectively, the Innovations identified
in clauses (a) and (b) are hereinafter the "Company Innovations").  To the
extent any of the rights, title and interest in and to Company Innovations
cannot be assigned by me to Company, I hereby grant to Company an exclusive,
royalty-free, transferable, irrevocable, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to practice such
non-assignable rights, title and interest.  To the extent any of the rights,
title and interest in and to Company Innovations can be neither assigned nor
licensed by me to Company, I hereby irrevocably waive and agree never to assert
such non-assignable and non-licensable rights, title and interest against
Company or any of Company’s successors in interest to such non-assignable and
non-licensable rights.  I hereby grant to Company or Company’s designees a
royalty free, irrevocable, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to practice all applicable patent, copyright,
moral right, mask work, trade secret and other intellectual property rights
relating to any Prior Innovations which I incorporate, or permit to be
incorporated, in any Company Innovations.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, any Prior
Innovations in any Company Innovations without Company's prior written consent.

 

9.Future Innovations.  I recognize that Innovations or Proprietary Information
relating to my activities while working for Company and conceived, reduced to
practice, created, derived, developed, or made by me, alone or with others,
within three (3) months after termination of my employment may have been
conceived, reduced to practice, created, derived, developed, or made, as
applicable, in significant part while employed by Company.  Accordingly, I agree
that such Innovations and Proprietary Information shall be presumed to have been
conceived, reduced to practice, created, derived, developed, or made, as
applicable, during my employment with Company and are to be promptly assigned to
Company unless and until I have established the contrary by written evidence
satisfying the clear and convincing standard of proof.

 

10.Cooperation in Perfecting Rights to Proprietary Information and Innovations.

 

(a)I agree to perform, during and after my employment, all acts deemed necessary
or desirable by Company to permit and assist Company, at Company’s expense, in
obtaining and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Proprietary Information and Innovations assigned or
licensed to, or whose rights are irrevocably waived and shall not be asserted
against, Company under this Agreement.  Such acts may include, but are not
limited to, execution of documents and assistance or cooperation (i) in the
filing, prosecution, registration, and memorialization of assignment of any
applicable patents, copyrights, mask work, or other applications, (ii) in the
enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Proprietary Information or Innovations.

 

(b)In the event that Company is unable for any reason to secure my signature to
any document required to file, prosecute, register, or memorialize the
assignment of any patent, copyright, mask work or other applications or to
enforce any patent, copyright, mask work, moral right, trade secret or other
proprietary right under any Proprietary Information (including improvements
thereof) or any Innovations (including derivative works, improvements, renewals,
extensions, continuations, divisionals, continuations in part, continuing patent
applications, reissues, and reexaminations thereof), I hereby irrevocably
designate and appoint Company and Company’s duly authorized officers and agents
as my agents and attorneys‑in‑fact to act for and on my behalf and instead of
me, (i) to execute, file, prosecute,

4

DASAN Zhone Solutions, Inc. CONFIDENTIAL

Version 09.2016

 

--------------------------------------------------------------------------------

 

register and memorialize the assignment of any such application, (ii) to execute
and file any documentation required for such enforcement, and (iii) to do all
other lawfully permitted acts to further the filing, prosecution, registration,
memorialization of assignment, issuance, and enforcement of patents, copyrights,
mask works, moral rights, trade secrets or other rights under the Proprietary
Information, or Innovations, all with the same legal force and effect as if
executed by me.

 

11.No Violation of Rights of Third Parties.  My performance of all the terms of
this Agreement and as an employee of Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior to my employment with Company, and I will not disclose to
Company, or induce Company to use, any confidential or proprietary information
or material belonging to any previous employer or others.  I am not a party to
any other agreement which will interfere with my full compliance with this
Agreement.  I agree not to enter into any agreement, whether written or oral, in
conflict with the provisions of this Agreement.

 

12.Survival.  This Agreement (a) shall survive my employment by Company;
(b) does not in any way restrict my right or the right of Company to terminate
my employment at any time, for any reason or for no reason; (c) inures to the
benefit of successors and assigns of Company; and (d) is binding upon my heirs
and legal representatives.

 

13.Nonassignable Inventions.  This Agreement does not apply to an Invention
which qualifies fully as a nonassignable invention under the provisions of
Section 2870 of the California Labor Code. I acknowledge that a condition for an
Invention to qualify fully as a non-assignable invention under the provisions of
Section 2870 of the California Labor Code is that the invention must be
protected under patent laws.  I have reviewed the notification in Exhibit B
("Limited Exclusion Notification") and agree that my signature acknowledges
receipt of the notification.  However, I agree to disclose promptly in writing
to Company all Innovations (including Inventions) conceived, reduced to
practice, created, derived, developed, or made by me during the term of my
employment and for three (3) months thereafter, whether or not I believe such
Innovations are subject to this Agreement, to permit a determination by Company
as to whether or not the Innovations should be the property of Company.  Any
such information will be received in confidence by Company.

 

14.No Solicitation of Employees.  During the term of my employment with Company
and for a period of two (2) years thereafter, I will not directly or indirectly,
for myself or on behalf of or in conjunction with any other persons, solicit,
encourage, or cause others to solicit or encourage any employees of Company to
terminate their employment with Company.

 

15.Injunctive Relief.  A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to Company for which
there will be no adequate remedy at law, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).

 

16.Attorneys’ Fees.  In any legal action or other proceeding brought to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to recover reasonable attorneys’ fees and costs.

 

17.Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated:  (a) by personal delivery, when delivered personally; (b) by
overnight courier, upon written verification of receipt; (c) by telecopy or
facsimile transmission, upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notices to me shall be sent to any address in
Company's records or such other address as I may specify in writing.  Notices to
Company shall be sent to Company's Human Resources Department or to such other
address as Company may specify in writing.

5

DASAN Zhone Solutions, Inc. CONFIDENTIAL

Version 09.2016

 

--------------------------------------------------------------------------------

 

 

18.Governing Law.  This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.  Each of the parties irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
located in California, as applicable, for any matter arising out of or relating
to this Agreement, except that in actions seeking to enforce any order or any
judgment of such federal or state courts located in California, such personal
jurisdiction shall be nonexclusive.

 

19.Severability.  If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

 

20.Waiver; Amendment; Modification.  The waiver by Company of a term or
provision of this Agreement, or of a breach of any provision of this Agreement
by me, shall not be effective unless such waiver is in writing signed by
Company.  No waiver by Company of, or consent by Company to, a breach by me,
will constitute a waiver of, consent to or excuse of any other or subsequent
breach by me.  This Agreement may be amended or modified only with the written
consent of both me and Company.  No oral waiver, amendment or modification shall
be effective under any circumstances whatsoever.

 

21.Entire Agreement.  This Agreement represents my entire understanding with
Company with respect to the subject matter of this Agreement and supersedes all
previous understandings, written or oral.

 

22.Interpretation.  This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor or against any party.  By way of example and
not in limitation, this Agreement shall not be construed in favor of the party
receiving a benefit nor against the party responsible for any particular
language in this Agreement.  Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.

 

I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.

 

 

 

6

DASAN Zhone Solutions, Inc. CONFIDENTIAL

Version 09.2016

 

--------------------------------------------------------------------------------

 

Exhibit A

 

PRIOR INNOVATIONS

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

LIMITED EXCLUSION NOTIFICATION

 

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any invention that you developed
entirely on your own time without using Company's equipment, supplies,
facilities or trade secret information except for those inventions that either:

 

(1)Relate at the time of conception or reduction to practice of the invention to
Company's business, or actual or demonstrably anticipated research or
development of Company; or

 

(2)Result from any work performed by you for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or invention to be in the United States.

 

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

EMPLOYEE:

 

 

 

By:

 

/s/ THOMAS J CANCRO

Name:

 

Tom Cancro

Dated:

 

November 25, 2019

 

Witnessed by:

 

 

 

DASAN Zhone Solutions, Inc.

 

 

 

By:

 

/s/ IL YUNG KIM

Name:

 

Il Yung Kim

Title:

 

Chief Executive Officer

Dated:

 

November 25, 2019

 

 

 

US-DOCS\111681083.1